IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40210
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

KELVIN JERALE COLEMAN,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:97-CR-52-1
                       - - - - - - - - - -
                         November 3, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Kelvin Jerale Coleman appeals his sentence following a

guilty plea to possession of crack cocaine with intent to

distribute.    Coleman argues that the district court’s

determination that he possessed a firearm during the commission

of the offense is clearly erroneous.    Having reviewed the record

and the briefs of the parties, we find no error and AFFIRM.       See

United States v. Ramos, 71 F.3d 1150, 1157-58 (5th Cir. 1995);

United States v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.